Case 2:20-cv-02857-GW-JPR Document 16 Filed 07/23/20 Page 1 of 2 Page ID #:50



        CENTER FOR DISABILITY ACCESS
    1   Raymond Ballister Jr., Esq., SBN 111282
    2   Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
    3   Amanda Seabock, Esq., SBN 289900
        Address: 8033 Linda Vista Road Suite 200
    4   San Diego CA 92111
        (858) 375-7385; (888) 422-5191 fax
    5   dennisp@potterhandy.com
    6   Attorneys for Plaintiff GARY SCHERER
    7
    8
                         UNITED STATES DISTRICT COURT
    9
                        CENTRAL DISTRICT OF CALIFORNIA
   10
   11      Gary Scherer,                           Case No. 2:20-cv-02857-GW-JPR
   12             Plaintiff,                       Request for Entry of Judgment
                                                   Pursuant to FRCP 68(a)
   13        v.
   14      Dihmz Properties, LLC, a
           California Limited Liability
   15      Company;
           Mauricio Trejos; and Does 1-10,
   16
                  Defendants.
   17
   18         PLEASE TAKE NOTICE THAT Plaintiﬀ has accepted an FRCP 68
   19   Oﬀer of Judgment from Defendant Maricio Trejos on behalf of all
   20   Defendants. Attached are: Defendant’s Oﬀer (Exhibit 1), Plaintiﬀ’s
   21   Acceptance (Exhibit 2) and Proof of Service (Exhibit 3).
   22         A plaintiﬀ may seek entry of judgment after accepting a Rule 68
   23   Oﬀer of Judgment.
   24
              “If, within 14 days after being served, the opposing party
   25
              serves written notice accepting the oﬀer, either party may
   26
              then ﬁle the oﬀer and notice of acceptance, plus proof of
   27
              service. The clerk must then enter judgment.”
   28



                                            1
        Request for Judgment                    Case No. 2:20-cv-02857-GW-JPR
Case 2:20-cv-02857-GW-JPR Document 16 Filed 07/23/20 Page 2 of 2 Page ID #:51




    1         Fed. R. Civ. P. 68(a)
    2
              Having accepted the oﬀer of judgment, pursuant to Federal Rule of
    3
    4   Civil Procedure 68(a), Plaintiﬀ is now entitled to, and hereby moves for,

    5   the clerk’s entry of judgment pursuant to the terms of Exhibit 1.
    6   In order to aid entry of judgment, Plaintiﬀ has prepared a proposed
    7   judgment intended to be consistent with the terms of Defendant’s Oﬀer of
    8   Judgment. This proposed order is ﬁled concurrently with this Notice of
    9   Acceptance.
   10
   11   Dated: July 22, 2020          CENTER FOR DISABILITY ACCESS
   12
                                           By:_/s/ Dennis Price_______
   13
                                              Dennis Price, Esq.
   14
                                              Attorney for Plaintiff
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28



                                              2
        Request for Judgment                      Case No. 2:20-cv-02857-GW-JPR
